Citation Nr: 1617909	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to April 9, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 9, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1982.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The December 2011 rating decision awarded service connection for PTSD with MDD secondary to military sexual trauma and assigned a 50 percent rating, effective August 20, 2009.  Although the Veteran did not submit a notice of disagreement to this decision, new and material evidence, which included a February 2012 VA examination and Social Security Adminstration (SSA) records, was received within one year of the decision.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the December 2011 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2015).  In turn, this appeal has been ongoing since the date of the original award of service connection, August 20, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Therefore, the claim has been characterized as shown on the title page of this decision.

The December 2014 rating decision granted a 70 percent rating for PTSD and awarded a TDIU, both effective April 9, 2014.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition both before and after the effective date of the higher rating.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status and have been characterized as set forth on the front page of this decision. 


In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until January 23, 2016 to allow the Veteran to submit additional evidence.  Thereafter, additional medical evidence was associated with the record in December 2015, which was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  As such, the Board may properly consider the newly received evidence. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  For the appeal period prior to April 9, 2014, the Veteran's service-connected PTSD with MDD resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as a depressed mood, anxiety, paranoia, impaired impulse control, sleep impairment, and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period beginning April 9, 2014, the Veteran's service-connected PTSD with MDD results in occupational and social impairment with deficiencies in most areas due to symptoms such as sleep disturbance, nightmares, flashbacks, passive suicidal thoughts, impaired impulse control, and impaired memory and concentration, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  Prior to April 9, 2014, the Veteran's sole service-connected disability of PTSD with MDD did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent prior to April 9, 2014, and in excess of 70 percent thereafter for PTSD with MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to April 9, 2014, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's claim for an initial higher rating for his PTSD with MDD arises from an appeal of the initial rating assigned following the grant of service connection for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the issue of entitlement to a TDIU, the Veteran was sent a letter in January 2012 prior to the rating decision on appeal that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed him of what type of information and evidence was needed to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  Moreover, the Veteran's and his representative's statements, including his Board hearing testimony, in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in March 2011, February 2012, and April 2014 with addendum opinions in June 2014 and October 2014 that fully addressed the severity of his PTSD with MDD and its functional effect on his ability to obtain and/or maintain substantially gainful employment.  The Board finds that such VA examinations with addendum opinions, are adequate to decide the claims because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and complete mental status examinations.  Moreover, such reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent April 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the November 2015 Board hearing, the undersigned Veterans Law Judge adequately explained the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD with  MDD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Initial Rating Claim

The Veteran is seeking an initial higher rating for his service-connected PTSD with MDD.  As noted above, such disability has been rated as 50 percent disabling prior to April 9, 2014, and 70 percent disabling thereafter.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD and MDD are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

The Veteran filed his claim for service connection in August 2009.  An August 2009 VA discharge summary for inpatient treatment showed that during the Veteran's stay, he reported no PTSD-type symptoms.  That morning his mood was good and he specifically denied any symptoms.  During the hospital stay, the Veteran denied any suicidal or homicidal thoughts.  He was alert and oriented,  and his memory was intact.  There was no evidence of psychosis, obsessive compulsive disorder, or disorientation.  However, insight and judgment were characterologically impaired.  The impression was depressive disorder not otherwise specified, history of alcohol dependence, history of cocaine dependence, and personality disorder not otherwise specified with self-defeating, antisocial possible psychopathic features.  The examiner stated that findings suggested an exaggeration or attribution of symptoms to secure compensation, consistent with malingering.  A GAF score of 45 was given.  

An April 2010 SSA decision showed that the Veteran was found disabled as of May 31, 2009 due to migraines, personality disorder, depression, and substance abuse.  

The Veteran was afforded a VA examination in March 2011.  The claims file was reviewed.  The Veteran reported that he had a live-in relationship with a girlfriend, but he had very limited social activity.  It was noted that he was married once in 1981, separated in 1985, and divorced in 1996.  He also had numerous short-term relationships over the years.  The Veteran did very little with other people as he did not like to go out due to anxiety.  Previously activities revolved around drinking and he avoided going to places that serve alcohol.  The examiner noted that the Veteran had a rather marginal level of psychosocial functioning as he remained in the house at the time with little normal activities.  He also continued to drink.  The Veteran reported memories of the traumatic event and associated anxiety disturbed him daily.  He stated that he had not been gainfully employed since his discharge from active service and was currently receiving SSA disability benefits.  

On examination, the examiner observed that the Veteran had limited psychological awareness and poor ability to articulate insight into himself.  His affect was flat and mood was depressed.  He was oriented to person, time, and place.  He had poor recollection and poor ability to articulate his psychiatric hospitalization.  There were no delusions or hallucinations and the Veteran understood the outcome of his behavior.  He also partially understood that he had a problem.  With regard to sleep impairment, the Veteran slept a lot during the day and then was up at night.  He reported frequent nightmares, but was unable to provide details.  He did not have inappropriate behavior.  The Veteran also did not exhibit obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  His impulse control was fair.  He was able to maintain minimum personal hygiene.  Memory was mildly impaired.  His ability to recount significant events in his life was poor.  He had difficulty remembering being hospitalized.  The examiner diagnosed PTSD with depression.  The GAF score was 40.  

The examiner found that there was occupational and social impairment with reduced reliability and productivity due to PTSD with depression.  The examiner found that the Veteran's PTSD was caused by his military service and his long history of substance abuse began during service as well.  

The Veteran was afforded another VA examination in February 2012.  The claims file was reviewed.  At such time, he reported living with his fiancée of three years.  Regarding the Veteran's past psychiatric history, such was significant for multiple psychiatric hospitalizations as well as a history of suicidal ideation; however, the Veteran reported that he never acted on such thoughts.  In this regard, he indicated that, at the present time, he had not had any suicidal thoughts more than once, but he had experienced thoughts for years that he would be better off dead and various other suicidal ideations.  There was no indication of acute suicidality with no current intent, plan, wish, or goal to harm himself.  

The Veteran reported that he was incapable of work and had been unemployable since 2005.  He could not work because his medications made him sleepy and he was at risk of killing someone if he went back to his last job as a forklift driver.  The examiner again noted that there was a history of malingering and various indicators of inaccuracies, which would suggest that the Veteran was not a particularly reliable historian.  As such, the examiner determined that making a judgment on unemployability was very difficult.     

When asked about his PTSD, the examiner noted that the Veteran clearly endorsed every possible posttraumatic stress problem indicating that he has significant psychopathology.  However, the examiner reported that it was possible that there is an element of exaggeration based on every symptom being so fervently endorsed.  He stated he had traumatic memories of his problems daily,  recurring dreams four times a week, overwhelmed anxious distressed constantly, numerous panic-type symptoms when he thinks about men and how they look and how he felt and how he conceptualized himself.   He had flashbacks and felt overwhelmed and distressed.  He described anhedonic symptoms and did not feel like he can fit in or connect with people.  He has struggles with expression of love and compassion.  He also felt that he had a very limited future and so on.  He had tremendous problems with sleep, rate, jumpiness, and extreme hypervigilance.  He stated that concentration was very difficult and he continued to have sleep problems, which had improved with Seroquel.  His moods were described as depressed but he stated that they were better than they used to be, but he still felt depressed.  He had slight neurovegetative symptoms of depression.  He admitted to a lot of anxiety, but most of the anxiety would be best explained in the context of PTSD.  He denied any current drug or alcohol problems.  He also denied psychosis.

On mental status examination, the Veteran presented to the evaluation in a timely fashion.  He was casually dressed and groomed and appeared tense.  His mood was described as depressed.  He denied any active or passive suicidal or homicidal thoughts with no intent plan wish or goal to harm himself.  He was able to contract for his own safety.  There were no unusual mannerisms or ticks.  Eye contact was good and speech was normal.  Thought processes were clear, coherent, goal directed, and logical.  Thought content was free of any obsessions, compulsions, delusions, or hallucinations.  In terms of his sensorium, he was alert and oriented.  There was no evidence of any major concentration or memory disturbances.  Judgment and insight were felt to be fair.  The diagnosis was PTSD, by history.  The Veteran continued to endorse having intense PTSD psychopathology.  A GAF of 51-60 was given.  The examiner indicated that, with reference to unemployability, a clear opinion could not be provided without resorting to mere speculation as the Veteran seemed to be an unreliable historian.  

On March 6, 2012, the Veteran was admitted for inpatient treatment.  He reported suicidal ideas and fantasies of harming a man he would not identify.  However, he was alert, oriented, and memory was intact.  The examiner gave an assessment of malingering and assigned a GAF score of 55.  Likewise, on discharge, the Veteran was oriented to time, person, and place.  His speech was goal directed, coherent, and without looseness of association and derailment.  There were no hallucinations.  Affect was normal, but mood was depressed with feelings of sadness, hopelessness, and helplessness.  He lacked energy and motivation, but denied any suicidal or homicidal thoughts.  There was no gross cognitive impairment.  His insight was poor and judgment impaired by history.  A GAF score of 60 was given.  

A March 2012 VA physician's statement to a County Court indicated that the Veteran was incapable of performing work and that he had little emotional control under stress.

March 2012 to July 2012 VA clinical records showed that the Veteran presented with heightened arousal levels and significant anger.  However, suicide risk was low.  GAF scores of 40 to 50 were given.  Follow up treatment records from 2012-2013 primarily showed that the Veteran reported that his mood was okay.  Appearance was appropriate and hygiene was good.  He was oriented times four.  He denied suicidal/homicidal ideation as well as hallucinations.  GAF scores ranged from 55 to 60. 

The Veteran was most recently afforded a VA examination in April 2014.  At such time, he reported that he lived with his fiancée of four years.  She reported that the Veteran woke up with nightmares.   He spent most of his time at home and rarely left the house.  The Veteran denied participating in enjoyable activities.  They both indicated that their relationship was not good at this time.  The Veteran reported that he had not worked since 2005 and would not be able to go to school due to lack of concentration.  The Veteran reported nightmares and his fiancée reported that he got upset a lot.  He also reported suicidal ideation about one week ago.  He described passive suicidal ideation rather than active thoughts.  He reported that thoughts of his kids would stop him from acting.  

On mental examination, the Veteran was casually and appropriately dressed.  While he was polite throughout the evaluation, he appeared disinterested, even seeming to fall asleep at times.  He allowed his fiancée to answer many of the questions filling in information along the way.  Affect appeared irritated and was congruent with mood.  Thoughts and speech were of appropriate content, speed, and clarity.  He was oriented times three with no overt evidence of a thought disorder or psychosis.  He exhibited fair insight/judgment.  The Veteran denied any current suicidal or homicidal ideation.  There were no previous attempts and the Veteran agreed to be scheduled for psychological testing as part of the day's evaluation.  He also stated thoughts of his kids would prevent him from acting on any thoughts of self-harm.  At the time of this evaluation, the Veteran is considered to be at low imminent risk of harm to self or others.

The examiner observed multiple discrepancies in the Veteran's reports over the course of his treatment with VA.  The examiner outlined the numerous discrepancies as well as the findings by prior examiners documenting the Veteran's inconsistent reporting, prominent financial motivation, and malingering.  The examiner concluded that, due to the multiple discrepancies in Veteran's reports over the years, there were significant concerns about his ability as a reliable historian.  The examiner placed a consult for psychological testing in the hopes that it would help determine what symptoms were currently present and whether the Veteran's most recent reports are accurate.

In a June 2014 addendum opinion, the examiner observed that psychological testing provided further evidence of magnification and/or fabrication of symptoms.  As such, given the result and the Veteran's poor ability as a historian, the examiner was unable to confirm a previous diagnosis of PTSD.  Similarly, an assessment of functional impairment could not be made without resorting to speculation.  The Veteran's most likely diagnosis is unspecified personality disorder with cluster B traits, and malingering was strongly suggested, especially considering the potential for secondary gain.  It should be noted that other mental health diagnoses can be co-morbid with personality disorders.  However, the amount of discrepancy in Veteran's reports does not allow for confirmation or rule out of any other diagnosis.  The examiner concluded that it is unlikely that additional assessment/evaluation would provide further insight into this case.

An addendum opinion was obtained in October 2014.  After reviewing the evidence of record, the examiner provided that the long standing diagnostic uncertainty regarding the possible presence of military sexual trauma (MST)-related PTSD was justified.  While previous clinicians have declined to confirm the diagnosis of PTSD due to MST, it is notable that they also have not ruled out the possibility that the diagnosis is present, which suggests that the evidence weighing for and against the diagnosis is generally equivalent.  Similarly, the examiner's own review of the available documentation indicates that the evidence supporting the Veteran's claims reaches the point of equipoise.  Therefore, the examiner concluded that it was at least as likely as not that the Veteran met the criteria for PTSD due MST.  

The examiner continued that, with regard to the claim for TDIU, if the Veteran were to pursue gainful employment at the current time, it would be anticipated (based on the currently reported number, frequency, and severity of symptoms) that he would display significant difficulty completing expected tasks, maintaining adequate job attendance and performing standards, and interacting appropriately with others.  These impairments would most likely manifest in both physical and sedentary work environments.  The anticipated impairments are consistent with the symptoms of the Veteran s PTSD due to MST and are supported by the weight of the available sources of information.

At the November 2015 Board hearing, the Veteran asserted that a 70 percent disability rating was warranted prior to April 9, 2014 as his symptoms had remained the same and been consistent throughout the course of the appeal.  The Veteran also pointed out the fact that he has been considered disabled due to his psychiatric symptoms by SSA since 2009.  He further testified that prior to 2014, with the exception of his wife, he had little interaction with family or friends.  His medications, which he had been on since 2004 to 2005, also made him drowsy so he was unable to work in his usual occupation as a machinist.  He also reported symptoms of paranoia while at home and poor concentration that affected his ability to work. 

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, given that it appears that the Veteran's other psychiatric symptoms overlap his PTSD symptoms and would be difficult to distinguish between these symptoms, in light of Mittleider, the Board will consider all of the Veteran's psychiatric symptoms as related to his service-connected PTSD with MDD.  

Prior to April 9, 2014

The Board finds that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time prior to April 9, 2014.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD with MDD during this period is primarily characterized by the following signs or symptoms: sleep impairment, nightmares, paranoia, anxiety, impaired impulse control and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbances of mood and motivation, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. 
§ 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD with MDD.  Id.  

Further, the Board also finds that the Veteran's PTSD and MDD symptoms caused occupational and social impairment to no more than a moderate degree during such portion of the appeal period.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  In this regard, the symptoms described during this period at the VA examinations and during the course of seeking treatment at the VA and the level of occupational and social impairment reported still do not more nearly approximate the criteria for a 70 percent rating.  The Board recognizes that the Veteran was receiving SSA disability benefits during this period.  However, SSA determinations are not binding on the Board.  Moreover, the SSA records do not show that the Veteran's service-connected psychiatric disability alone was the cause of his inability to work.  Rather, these records also cited other nonservice-connected disorders.  Importantly, the March 2011 VA examiner determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, which are actually the overall criteria for a 50  percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Moreover, the Board also finds it significant that, although the Veteran described more severe symptoms at times, all of the VA examiners as well as the Veteran's treating physicians indicated that he was not a reliable historian and that his descriptions suggested an exaggeration or attribution of symptoms to secure compensation, consistent with malingering.  The February 2012 examiner indicated that an opinion could not be provided on the functional impact the Veteran's PTSD had on employment as he was not a reliable historian.  A hospital record the following month also gave an assessment of malingering.  Although a March 2012 physician's statement indicated that the Veteran was incapable of performing work, no further explanation or description of the functional impairment caused by the Veteran's PTSD was given.  

Furthermore, although the Veteran has a depressed mood, such is contemplated in his current 50 percent rating.  Also, while he reported suicidal ideation in the past, including attempts, the VA examinations and VA treatment records during the applicable appeal period show that the Veteran primarily denied suicidal ideation.  In sum, any past suicidal attempts or ideation is not reflective of the Veteran's current overall disability picture during the appeal period as documented in his clinical records and at the VA examinations.  

Additionally, at no point prior to April 9, 2014 has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals, or neglect of personal hygiene.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure, or irrelevant.  Rather, his speech was at a normal rate, rhythm, and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  Again, none of the VA examiners prior to April 2014 found that the Veteran's PTSD precluded him from employment.  

The Board recognizes that, although the Veteran has been assigned GAF scores ranging between 51 and 60, which is indicative of moderate symptoms as reflected in the current 50 percent rating, the Veteran's GAF score on other occasions has ranged between 41 and 50, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met, given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.    

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating prior to April 9, 2014.  The criteria for a 50 percent rating most accurately describes the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment was adequately contemplated by the 50 percent rating assigned prior to April 9, 2014.   

Beginning April 9, 2014

The Board further finds that the preponderance of the evidence is against a higher evaluation of 100 percent from April 9, 2014.  The Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  The evidence of record clearly shows that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, there is no medical or lay evidence that the Veteran is a persistent danger to hurting himself or others.  In this regard, he has consistently denied suicidal or homicidal ideation.  The evidence of record further shows that the Veteran is able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation, or his own name.  

Additionally, with regard to his social impairment, the evidence of record shows that, while he has a limited social life, he been able to maintain a relationship with his current wife and the thought of his children keep him from harming himself.  Furthermore, a TDIU has been assigned as of April 9, 2014, in light of the determination that the Veteran's PTSD with MDD results in total occupational impairment.  However, the General Rating Formula requires that total social and occupational impairment for a 100 percent rating (emphasis added).  As the Veteran's PTSD with MDD does not result in total social impairment, as he maintains a relationship with his wife and clearly cares about his children, a 100 percent rating under the General Rating Formula is not warranted.

Moreover, again, the Veteran's GAF scores are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the lowest GAF score assigned by medical professionals when treating the Veteran was reflective of a 70 percent rating under the General Rating Formula.  Further, more recent GAF scores have been higher.  

In sum, from April 9, 2014, the degree of PTSD with MDD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment so as to warrant the next-higher 100 percent evaluation.  

Other Considerations

The Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his PTSD with MDD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD with MDD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD with MDD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.     

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD with MDD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent prior to April 9, 2014 and in excess of 70 percent thereafter for his PTSD with MDD.  In denying increased ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. TDIU Prior to April 9, 2014

The Veteran is seeking entitlement to TDIU prior to April 9, 2014.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is only service-connected for PTSD with MDD, which was rated as 50 percent disabling prior to April 9, 2014.  Thus, the Veteran's disability rating does not meet the schedular threshold for a TDIU and the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extra-schedular basis to the Director, Compensation and Pension (C&P) Service.

Nevertheless, based on the evidence of record summarized above, the Board finds that the Veteran was not unemployable due to his service-connected PTSD with MDD prior to April 9, 2014.  As noted above, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU on an extra-schedular basis so as to require referral to the VA Director of C&P.  

In this regard, the Board notes that, in his January 2012 Application for Increased Compensation Based on Unemployability, the Veteran reported that he completed one year of high school and last worked full-time in June 2005 as a machinist.  

SSA records reflect that, while he alleged a disability onset date of July 2003, the Veteran became disabled as of May 31, 2009, the date he filed his claim.  Such agency determined that the Veteran had severe impairments from migraines, personality disorder, depression, and substance abuse.  It was noted that, at his SSA hearing, the Veteran reported that he was depressed, sober, and had a low attention span.  He alleged that he was unable to keep a job due to the sleepiness and headaches he experiences from his depression and prescription medications.  In contrast to the Veteran's report in January 2012, the SSA decision noted that the Veteran had a least a high school education.  Ultimately, SSA found that, in consideration of the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.  

In contrast to SSA, VA may not consider the Veteran's age or the availability of employment opportunities in determining whether entitlement to a TDIU may be established.  Furthermore, SSA determinations are not binding on VA.  

Despite the Veteran's assertions to the contrary, the preponderance of the evidence does not show that his service-connected PTSD with MDD alone precluded him from securing or maintaining substantially gainful employment prior to April 9, 2014, and thus, referral for extra-schedular consideration of a TDIU is not necessary.  

In this regard, the Board acknowledges that the Veteran has reported being unemployed since 2005, including throughout the pendency of this appeal; however, the functional effects from his service-connected PTSD with MDD did not preclude him from engaging in gainful employment during this period.  Specifically, as noted previously, the March 2011 VA examiner considered all of the Veteran's reported symptoms, to include his sleep impairment, and determined that his PTSD with MDD resulted in no more than social and occupational impairment with reduced reliability and productivity.  Furthermore, while the February 2012 examiner noted the Veteran's report that he could not work because his medications made him sleepy and he was at risk of killing someone if he went back to his last job as a forklift driver, he also found that there was a history of malingering and various indicators of inaccuracies, which would suggest that the Veteran was not a particularly reliable historian.  As such, he was unable to proffer an opinion; however, mental status examination revealed no evidence of major concentration impairment on examination, and thought processes were clear, coherent, goal directed, and logical.  

Additionally, while the VA examiners and VA treatment records documented functional limitations during this period, which resulted in the assignment of a 50 percent disability rating, the preponderance of the evidence is against a finding that the Veteran's PTSD with MDD, to include any effects of medication taken for such disability, alone precluded his ability to work in consideration of his educational history and work experience.  Again, the SSA determination is not binding on the Board and such agency found that the Veteran was unable to work due, in part, to his age and the lack of the availability of employment opportunities.  Likewise, the March 2012 physician's statement did not actually address the Veteran's functional limitations or provide any sort of rationale for stating that the Veteran was unable to work.  As such, the evidence offered by a medical professional showing that the Veteran was unable to work solely due to his PTSD with MDD was the October 2014 addendum opinion.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disability, to include any effects of the medication taken for such disability, they are not competent to offer an opinion regarding the functional impact such has on his occupational functioning, to include the ability to secure or maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected PTSD with MDD did not preclude substantially gainful employment prior to April 9, 2014.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration is not warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  



	






(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 50 percent prior to April 9, 2014, and in excess of 70 percent thereafter for PTSD with MDD is denied. 

A TDIU prior to April 9, 2014, is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


